Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The Amendment filed on December 27, 2021 has been received and made of record. In response to Non-Final Office Action mailed on November 12, 2021, applicants amended dependent claims 8, and 11-13. Dependent claims 8 and 11 have been re-written as two new independent claims. Applicants cancelled claims 1-7, 9 and 10. Dependent claims 14-16 have been added as new dependent claims after the Non-Final Office Action. Therefore, claims 8 and 11-16 are pending for consideration.

Allowable Subject Matter

3. 	Claims 8, and 11-16 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:

Claim 8: None of the cited references on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants’ invention, “------, wherein the antenna circuit includes at least a plurality of the short-circuit wiring lines, and a short-circuit changeover switch (figs.3,4,&8 and related text in the specification submitted on June 05, 2020)” with all other limitations cited in claim 8. 

Claim 11: None of the cited references on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants’ invention, “------, wherein the antenna circuit includes at least a plurality of the short-circuit wiring lines, a short-circuit changeover switch individually connected to all of the plurality of electrodes (figs.9&10 and related text in the specification submitted on June 05, 2020)” with all other limitations cited in claim 11. 

Claims 12-16 are also allowed to because of their dependency on the allowed base claims respectively. 

[Lee et al.(US 2014/0176486 A1) teaches a position detecting device(touch screen, Para-1) including an antenna function (Para-14), comprising: a plurality of electrodes(driving lines and/or sensing lines) including a plurality of shared electrodes separated by spaces(fig.1); a position detection circuit(capacitance sensing circuit 130, fig.1, Para-47) configured to detect a position by energizing the plurality of electrodes and using electric fields generated between the plurality of electrodes(Para-77); an antenna circuit (electromagnetic resonance sensing unit 140) configured to perform wireless communication(Para-19) by energizing the plurality of shared electrodes and using magnetic fields generated in the spaces(Para-19, 23-28, 69-74, 76-78); and a switch(sensing mux 120 and driving selecting mux 125, figs.1-2, 4-6C) connected to at least the plurality of shared electrodes among the plurality of electrodes(figs.6A&6B&7), the position detection circuit(130), and the antenna circuit(140), the switch(120 and/or 125) being configured to selectively connect either the position detection circuit or the antenna circuit to the plurality of shared electrodes(S1010, fig.7).

[YAMAGISHI et al.(US 2019/0036208 A1) teaches an antenna built-in touch panel, wherein a first substrate(display panel 30, fig.1) provided with at least the switch(antenna circuit and touch detection circuits both formed on the display panel 30 and mux are also formed on display panel 30), a second substrate(flexible printed circuit FPC substrate 23) mounted to the first substrate(FPC is also on display panel 30) and provided with at least the external connection wiring line and the short-circuit wiring line(figs.4-7, 11-13, 18-19, 21-22 and related text), the external connection wiring line and the short-circuit wiring line being selectively connected to a particular switch depending on a mounting position at which the second substrate is mounted to the first substrate(fig.8, Para-83, 85; figs.12-13, Para 94-102)].

Neither Lee nor YAMAGISHI teaches the above mentioned limitations cited in the reasons for allowance];


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692